Citation Nr: 0706049	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to special monthly compensation on account of 
the loss of use of either hand or either foot.  

2.	Entitlement to automobile and adaptive equipment or for 
adaptive equipment.

3.	Entitlement to specially adapted housing or special home 
adaptation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	The veteran has sensory loss of the left hand and left 
foot, but not to the extent that he would as equally well 
suited as amputation with suitable prosthesis at the elective 
site of the elbow or knee.  

2.	The veteran is shown to have significant sensory loss of 
the right hand, with muscle atrophy, weakness of hand 
strength and an inability to close his finger tips to the 
median transverse fold, such that he would be as equally well 
suited with amputation and a suitable prosthesis.  

3.	The veteran is shown to have significant sensory loss of 
the right foot, with instability and lack of coordination, 
such that he would as equally well suited with amputation and 
suitable prosthesis.  

4.	The veteran has lost the use of his right arm and right 
foot.  


CONCLUSIONS OF LAW

1.	The criteria for loss of use of the left hand and left 
foot have not been met.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. § 4.63 (2006).  

2.	The criteria for loss of use of the right hand and right 
foot have been met.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. § 4.63 (2006).  

3.	The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment have 
been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 
C.F.R. § 3.808 (2006).

4.	The criteria for assistance in acquiring specially adapted 
housing or necessary home adaptations have been met. 38 
U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. §§ 3.809, 
3.809a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2004 and September 2005, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in (his/her) possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In September 2006, the RO provided the necessary 
information to the veteran to satisfy these requirements.  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of  
grasping, manipulation, etc., in the case of the hand, or of 
balance and  propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  (a) Extremely unfavorable complete ankylosis of 
the knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3\1/2\ 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  (b) Complete paralysis of the 
external popliteal nerve (common  peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be  taken as loss of use of the foot.  
38 C.F.R. § 4.63.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses. For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips. 38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2003).

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands. This assistance will not 
be available to any veteran more than once. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a (2003).

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2003).

The veteran is seeking compensation for loss of use of each 
of his limbs, both upper and lower extremities.  In 
accordance with the law and regulations outlined above, if he 
should demonstrate such loss he would, by regulation, be 
eligible for financial assistance in the purchase of one 
automobile and/or financial assistance in acquiring specially 
adapted housing.  As will be detailed, the Board finds that 
he has lost the use of his right hand and right foot, but not 
the left hand or left foot.  

Service connection is currently in effect for the residuals 
of degenerative joint disease of the lumbar spine, rated 60 
percent disabling; post-traumatic stress disorder, rated 50 
percent disabling; peripheral neuropathy of the right upper 
extremity, evaluated as 50 percent disabling; peripheral 
neuropathy of the left upper extremity, evaluated as 40 
percent disabling; coronary artery disease, with ischemic 
cardiomyopathy and congestive heart failure, evaluated as 30 
percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 30 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 30 
percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; the residuals of coccydynia, evaluated as 10 
percent disabling; bilateral diabetic retinopathy, evaluated 
as 10 percent disabling; and impotency as a result of 
diabetes mellitus, evaluated as noncompensable.  The 
veteran's combined schedular evaluation is 100 percent.  In 
addition, he has been found to be entitled to special monthly 
compensation on account of the loss of use of a creative 
organ and entitled to special monthly compensation on account 
of being so helpless as to be in need of regular aid and 
attendance.  

VA compensation examinations were conducted in January 2003.  
At that time, on evaluation of the veteran's eyes, corrected 
visual acuity was found to be 20/60+1 in the right eye and 
20/20 in the left.  The diagnoses were epiretinal membrane of 
the right eye and proliferative diabetic retinopathy, status 
post panretinal photocoagulation of both eyes.  

On examination of the hands, joints, and feet, it was noted 
that the veteran had pain in the shoulder joints at the end 
of all movements, bilaterally.  There was also pain and 
tenderness in the joints of both hands.  It was noted that 
the veteran's gait was unstable, but there was no ankylosis.  
X-ray studies showed early degenerative arthritis of the MCP 
joints of each hand, degenerative arthritis of each thumb at 
the carpometacarpal joint.  Examination of the hands showed 
peripheral neuropathy secondary to diabetes mellitus.  He had 
pain on the palmer surface of both hands and weakness when he 
grabbed a doorknob.  He stated that this had been worsening 
for the past five to six years.  On examination, two finger 
pinch and grip was weak.  He was able to touch the tip of the 
thumb to all the fingers, but the tips of the medial four 
fingers could not approximate the median transverse fold with 
a 1 cm deficit.  There was some limitation of motion of the 
MCP and DIP joints, which varied.  There was also limitation 
of motion in the thumb at the MCP and CMC joints, but the 
exact evaluation of this limitation could not be undertaken 
because of poor pain tolerance and marked atrophy of the 
intrinsic muscles of the hand secondary to diabetes.  The 
diagnoses were degenerative changes of the hand and small 
joints, bilaterally; diabetic neuropathy of both hands, with 
weak grasp and grip, with intrinsic muscle atrophy; and 
deficient hand closure.  

Regarding the veteran's feet, the examiner noted that there 
was sensory loss in both feet with motor deficit.  Motor 
strength was described as -3/5, with reflexes 1+, 
bilaterally.  Lasegue's sign was negative.  The numbness of 
the feet was believed to be due to diabetes mellitus.  There 
was hyperkeratosis of both feet and limitation of motion of 
the ankles.  Ankle motion was painful and there was evidence 
of edema, instability and weakness.  The veteran was not able 
to walk for long distances and his gait was unstable.  There 
were atrophic changes of the skin and toenails, with mild 
peripheral vascular disease.  His posture on standing was 
unstable and he could not squat or rise on his toes.  The 
pertinent diagnosis was diabetic foot, with peripheral 
neuropathy.  

The examiner commented that, he believed that the veteran had 
lost the use of his hands and feet due to peripheral 
neuropathy, with sensory and motor deficit.  Gross grasp and 
two finger pinch were weak.  He could not grasp a doorknob or 
open jars.  He could not button his upper buttons or tie his 
shoelaces.  He could wake without crutches for about four 
blocks, but his gait was very unsteady and he had falling 
episodes.  He needed a cane or walker for safety, but had 
rejected these so far.  He had poor balance and his 
propulsion was fair.  He reported falling about 3 times per 
month.  It was noted that he might need a wheelchair for 
safety.  

VA outpatient treatment records, dated through January 2005, 
show that the veteran receives regular treatment for his 
service connected disabilities, including his diabetes 
mellitus.  It is noted that in December 2004, he was treated 
in the emergency room for a shoulder injury resulting from a 
fall while he was in his garage.  

An examination was conducted by VA in January 2005.  At that 
time, the veteran complained about progressive numbness and 
weakness of both upper and lower extremities.  The symptoms 
had begun in the right foot, and then progressed in 
succession to the left foot, right hand and left hand.  It 
had gradually progressed to the point that he now had marked 
atrophy and weakness of both hands, more on the right, and to 
both lower extremities.  He had constant and unremitting 
paresthesia of both upper and lower extremities.  He got a 
burning sensation on his feet.  This was attributed to his 
diabetes mellitus, but he also had cervical and lumbosacral 
radiculopathy.  On examination, motor strength was decreased 
on the right hand, with grip strength 4/5.  Left hand grip 
strength was categorized as -5/5.  There was marked atrophy 
noted on the right hand on the dorsal interossei and also the 
hypothenar muscles.  There was some atrophy also in the 
dorsal interossei noted on the left hand as well as in the 
hypothenar and thenar muscles of that hand.  The right 
abductor pollicis brevis, extensor pollicis longus and 
oppenens pollicis was 3/5 on the right and 4/5 on the left.  
Tine's sign was negative.  Deep tendon reflexes were 
hypoactive 1+ in the biceps, 2+ in the triceps, and 1+ in the 
brachioradialis.  There was no definite atrophy noted in the 
leg muscles.  Right ankle jerks were absent and left ankle 
jerks were 1+.  Plantars were flexors.  Cerebellar 
coordination was diminished with right finger-to-nose 
secondary to marked weakness on the right hand.  Left finger-
to-nose was intact.  Heel-to-shin walking was diminished, 
also on the right lower extremity more than the left.  
Coordination was delayed and slower on the right side than on 
the left.  The veteran got up slowly and walked slowly with a 
cane.  Romberg's test was positive.  Sensory examination 
showed decreased pinprick and light touch sensation in both 
upper and lower extremities in glove and stocking fashion.  
The sensory loss was more on the right than the left.  
Vibration sense and position sense were diminished on both 
feet and hands, distally, again more on the right than the 
left.  There was positive tenderness along the lumbosacral 
spine and some hyperesthetic component noted on sensory 
examination on the hands, legs, and feet, distally.  The 
diagnosis was peripheral neuropathy of both upper and lower 
extremities, secondary to type two diabetes mellitus.  

The evidence of record shows that the veteran has significant 
diminished sensation with atrophy of the muscles of the arms 
and hands that is more pronounced on the right side.  His 
inability to effectively grip or close his fingers to the 
median transverse fold is believed to render him as equally 
well served by an amputation stump with use of a suitable 
prosthetic appliance on the hand.  The right side is clearly 
worse than the left, with much weaker strength and a greater 
degree of muscle atrophy.  As such, and given the opinion of 
the VA examiner in 2003, the veteran is found to have lost 
the use of the right hand, but not the left.  

Similarly, the veteran has lost the use of his right foot due 
to significant nerve impairment.  The VA examiner in 2003 
noted that the veteran would require the use of a cane, 
crutch or wheelchair and, as predicted, the veteran sustained 
a significant injury from a fall in December 2004.  By 
January 2005, he was walking with a cane, although he 
remained very unsteady with a lack of coordination.  After 
review of the entire evidence of record, the Board finds that 
loss of use of the right foot has been demonstrated.  

In view of the loss of use of the veteran's right foot and 
loss of use of the right hand, the veteran is found to be 
eligible for financial assistance in the purchase of one 
automobile or other conveyance and necessary adaptive 
equipment of that automobile.  He also has the loss of use of 
one foot with problems with locomotion such as to require use 
of a cane, wheelchair, or crutches, so has eligibility for 
financial assistance in acquiring specially adapted housing 
or necessary special home adaptations.  As such, these 
benefits are granted.  


ORDER

Loss of use of the left hand and left foot having not been 
found, these claims are denied. 

Loss of use of the right hand and right foot are demonstrated 
and these claims are allowed.  

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, is 
granted.

Entitlement to financial assistance in the purchase of 
special adaptive housing or in acquiring a special home 
adaptation is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


